 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCoplay Cement Company and Independent WorkersOf North America, Petitioner. Cases 4-RC-16397 and 4-RC-16398March 16, 1988DECISION ON REVIEW AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTOn May 14, 1987, the Regional Director forRegion 4 of the National Labor Relations Boardissued a Decision and Direction of Election in theabove-entitled proceeding.' In his decision, the Re-gional Director concluded that the two separateunits set forth in the two petitions are appropriate.These consist, on the one hand (in Case 4-Re-16397), of all production and maintenance employ-ees employed at the Employer's Nazareth II andEgypt, Pennsylvania plants, and, on the other hand(in Case 4-RC-l6398), of all production and main-tenance employees employed at the Employer'sNazareth I plant. Thereafter, in accordance withSection 102.67 of the Board's Rules and Regula-tions, the Employer filed a timely request forreview of the Regional Director's decision. TheEmployer contended, inter alia, that the RegionalDirector's reliance on collective-bargaining historyin fmding two previously uncertified units appro-priate, in spite of overwhelming evidence to thecontrary, substantially departed from reportedBoard precedent; that the Regional Director's fac-tual fmdings to the effect that there have been nosignificant changes to overcome and negate thebargaining history and his failure to find the func-tional integration of the Employer's operationscontrolling, ignore undisputed testimony, are clear-ly erroneous and prejudicially subject the Employ-er to an unnecessary proliferation of bargainingunits. The Employer's request for review alsoraised two other issues: that the hearing was con-ducted in violation of the Board's Rules and dueprocess and that the Regional Director's findingsand conclusion that the control room operators arenot managerial employees and therefore are appro-priate members of the bargaining unit is clearly er-roneous and a departure from officially reportedBoard precedent. On June 11, 1987, the Boardgranted the Employer's request for review solelywith respect to the unit scope issue.2International Brotherhood of Boilermakers, Iron Shipbuilders, Black-smiths, Forgers, and Helpers, AFL-CIO, Local Lodges D14 and D18 in-tervened in this proceeding.2 The Board denied the request for review in all other respects TheBoard denied the Employer's request for stay of the election and theBoard has been administratively advised that the elections were conduct-ed on June 11, 1987, in the units found appropriate by the Regional Di-rector, and the ballots were impounded.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscase and makes the following findings.The Employer, a Pennsylvania corporation, isengaged in the manufacture of cement products atits two facilities located in Nazareth (Nazareth Iand Nazareth II) and one facility in Egypt, White-hall Township, Pennsylvania. In Case 4-RC-16397,the Petitioner seeks to represent a unit of approxi-mately 77 production and maintenance employees,janitors, and truckdrivers employed by the Em-ployer at the Nazareth II and Egypt plants. InCase 4-RC-16398, the Petitioner seeks a unit of ap-proximately 97 production and maintenance em-ployees, janitors, and truckdrivers employed at theEmployer's Nazareth I plant. The Employer andthe Intervenor Locals argue that the appropriateunit should include all three plants.The employees at the Nazareth I plant, and atthe Nazareth II and Egypt plants, have historicallybeen represented in two separate units by Interve-nor Locals D18 and D14, respectively, with sepa-rate contracts. The historical units were apparentlythe result of voluntary recognition of the Interve-nor Locals. There is no record evidence concern-ing the dates or other circumstances of such recog-nition nor of the subsequent history of bargaining,except for the evidence of the most recently ex-pired contracts and the negotiations for new con-tracts. The most recent collective-bargaining agree-ments between the Employer and the IntervenorLocals expired on April 30, 1984. Prior to June1984, collective-bargaining negotiations were con-ducted separately. From June 1984 through March1986, the Intervenor Locals held joint negotiationmeetings with the Employer. During the mostrecent negotiations between the Employer and theIntervenor the union representatives proposed onecollective-bargaining agreement for all three plants,but no agreement had been reached as of the timeof the hearing.Joseph Gaffney, the Employer's vice president ofindustrial relations, who is located at the Employ-er's corporate headquarters in Bath, Pennsylvania,heads the Employer's labor relations section. Gaff-ney has responsibility for labor relations policiesfor the three facilities, and the Employer's labor re-lations managers report to him. All hiring decisionsfor applicants for bargaining unit positions aremade by Charles Pizzo, safety and personnel man-ager, and Frank Streitman, Pennsylvania operationsmanager. Similarly, Pizzo and Streitman make thefinal decision on disciplinary actions and termina-tions, which are "cleared" with Gaffney's office.288 NLRB No. 21 COPLAY CEMENT CO.67Gaffney and the labor relations managers at theEmployer's corporate headquarters establish workrules, handle grievances not resolved at the firststep of the grievance procedure, administer pensionbenefits and insurance claims, handle safety mat-ters, and process the payroll for the three facilities.Employee wages and benefits are identical at thethree plants, except that employees at the NazarethI facility are paid slightly higher wages than em-ployees at the two other facilities because of addi-tional operations, including the production of"clinker," which are performed only at the Naza-reth I facility.The Nazareth II and Egypt plants are approxi-mately 14 miles apart, and the Nazareth I and IIplants are less than a mile apart. Both the Nazareth:I and II plants have onsite quarries. Crushed lime-stone from the Nazareth II plant is transportedfrom its quarry to the Nazareth I plant, where it isblended with crushed limestone from the onsitequarry at the Nazareth I plant. The crushed stoneis further processed to produce "clinker," which isproduced only at the Nazareth I plant. Some of theclinker is processed into finished cement at theNazareth I plant, while the remainder is transport-ed to the Nazareth II and Egypt plants. At Naza-reth II, the clinker is stored in silos, where it canbe shipped at a later date to customers. At theEgypt plant, clinker is processed into cement, andis either stored, or packaged and shipped as pack-aged goods. Additionally, the Nazareth II andEgypt plants store cement produced by the Naza-reth I plant. Various equipment is shifted from onefacility to another to facilitate the frequent transferof cement and clinker.There is some interchange of employees amongthe three facilities. In May 1984 the Employer andthe Intervenor Locals entered into an agreementproviding for the exchange of employees fromNazareth I to Nazareth II during downtime andmaintenance periods. Subsequently, in November1986, the Employer implemented a policy provid-ing for transfer and assignment of employeesamong its facilities.3 The record shows that duringthe first week of December 1986, 13 to 14 employ-ees from the Nazareth II and Egypt plants workedat the Nazareth I plant, and a greater number ofemployees from Nazareth II and Egypt worked atthe Nazareth I plant during the following week.Additionally, Nazareth I maintenance shop em-ployees occasionally made repairs at the Egypt andNazareth II plants, and a Nazareth I electricianmade a repair at the Nazareth II plant at least3 The Regional Director found that prior to November 1986 there wassome employee interchange but It was not routine. The petitions in thisproceeding were filed on November 4, 1986.once. Millwrights and laborers frequently havebeen transferred to Nazareth II from the other twofacilities.The Regional Director found that "the Employ-er has centralized control of labor relations andthere is a certain degree of functional integration ofthe three plants, interchange of employees, supervi-sors and machinery and similarity of benefits andwage structure at all three plants." The RegionalDirector concluded, however, that the separateunits sought by the Petitioner were appropriate forpurposes of collective bargaining because of the"established history of collective bargaining in theseparate units sought by the Petitioner" and thelack of significant changes which "would over-come and negate bargaining history in two separateunits."We disagree with the Regional Director's con-clusion that the separate units sought by the Peti-tioner are appropriate for purposes of collectivebargaining. Rather, contrary to the Regional Direc-tor, we conclude that in this case a single multi-plant unit is the only appropriate unit.In finding the multiplant unit to be the appropri-ate unit, we in no way depart from the long estab-lished rule of Great Atlantic & Pacific Tea Co., 153NLRB 1549, 1550 (1965), that the Board "will notdisturb an established bargaining relationship unlessrequired to do so by the dictates of the Act orcompelling circumstances" (footnote omitted). InGreat Atlantic & Pacific, supra, the Board declinedto direct elections in one or two units of a chain ofstores on the petitions of the Meat Cutters becauseto do so would be to disrupt "the pattern of collec-tive bargaining" in a 20-store unit that has beenmaintained for "nearly 25 years" between the em-ployer and the incumbent union. In the presentcase, however, the record does not show how longthe two Intervenor Locals of the BoilermakersUnion have bargained in the one-plant unit and thetwo-plant unit. Furthermore, as noted above, it ap-pears that notwithstanding the history of separatebargaining, the two Intervenor Locals had heldjoint negotiations from 1984 through 1986 and hadrecently sought to bargain in a single multiplantunit. The other partner to this bargaining relation-shipŠthe EmployerŠseeks, in its request forreview, to bargain on that same multiplant basis.The unit preferences of the partners to the bargain-ing relationship of course are not determinative ofthe question whether the multiplant unit is the ap-propriate one here. Given those preferences, how-ever, it is clear that our unit finding will not dis-rupt any established bargaining relationship. Fur-thermore, because the bargaining in the separateunits apparently was originally initiated on the 68DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbasis of voluntary recognition rather than on thebasis of a Board election, there is no question hereof disturbing a certification reflecting a prior Boarddetermination of unit appropriateness. See J. C.Penney Co., 86 NLRB 920, 922 fn. 11 (1949).Thus, while we take into account the fairlysketchy history of bargaining in two units, we findthat the following circumstances defming the char-acter of the three facilities, their work forces, andtheir interrelationships lead logically to the conclu-sion that the three-plant unit is the appropriate unit.First, hiring, discipline, and the general conduct oflabor relations for all three facilities are highly cen-tralized at the Employer's corporate headquartersin Bath; and wages and benefits in the three arequite similar. The functions and capacities of thethree facilities are complementary and highly inte-grated. This integration is in part reflected in theevidence of employee interchange.4 Geographicproximity also supports a three-plant unit as againstthe two historic units. (The Regional Director's de-termination would place the two facilities in Naza-reth, which are less than a mile apart, in separateunits, and the Nazareth II and Egypt plants, whichare 14 miles apart, in the same unit) Consideringall these factors, we find that the community of in-terest shared by the employees at the three facili-ties far outweighs the earlier voluntarily recog-nized partition of the three facilities into two units.Accordingly, we conclude that the two petitioned-for units are inappropriate, and that the only appro-priate unit is a single multiplant unit consisting ofall production and maintenance employees em-ployed at the Employer's Nazareth I, Nazareth II,and Egypt plants.54 We note that the record shows clear evidence of at least some em-ployee interchange among the three plants even before the filing of thepetitions.5 See Mid-West Abrasive Co., 145 NLRB 1665 (1964), Kent PlasticsCarp, 183 NLRB 612 (1970); Eastman West, 273 NLRB 610 (1984)Because the single multiplant unit which wehave found appropriate is broader than the separateunits in which the elections were conducted andbecause it is unclear whether both IntervenorLocals (as joint representatives), or only one,would seek to represent the broader unit, we shall,in the exercise of our discretion, vacate the elec-tions conducted on June 11, 1987. We furtherdirect that a new election be held in the followingunit, which we have found appropriate, wheneverthe Regional Director deems appropriate:All production and maintenance employeesemployed at the Employer's Nazareth I, Naza-reth II and Egypt plants, including controlroom operators, excluding all other employees,professional employees, office clerical employ-ees, salaried employees, guards and supervisorsas defined in the Act.We note, however, that the record is silent con-cerning whether the Petitioner wishes to proceedto an election in the broader unit found appropriateherein and concerning how the Intervenor Localswish to be designated on the ballot in an electiondirected in the unit found appropriate. In these cir-cumstances, we direct the new election subject tothe Regional Director's determination of these mat-ters.ORDERIt is ordered that the elections conducted onJune 11, 1987, in Cases 4-RC-16397 and 4-RC-16398 are vacated.IT IS FURTHER ORDERED that this proceeding isremanded to the Regional Director for Region 4for further appropriate action consistent herewith.